DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 4/4/2022. Claims 1-20 are pending in the application. Claims 3-5 and 10-20 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 12 is objected to because of the following informalities:  The claim status for claim 12 is incorrect. It should have the status “withdrawn”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

    PNG
    media_image1.png
    335
    391
    media_image1.png
    Greyscale

Claim(s) 1-2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. US 2012/0175279 A1 in view of Pope et al. US 2013/0051785 A1, both previously cited in the Examiner’s PTO-892 and Applicants IDS, respectively.
With regards to claim 1, Ku discloses a pod for transporting reticles comprising: a cover 22; and an inner base plate 20 configured to cooperate with the cover to establish a space for mounting a reticle, the inner base plate including a hole 205 having a perimeter, a first flange (shown above) extending inward from the perimeter and having a mounting surface and a window assembly 80/82/84 configured to be mounted in the hole, the window assembly having a transparent plate 80 with inner, outer and side planar surfaces, the inner surface configured to contact the mounting surface, a seal 84 contacting the outer or side planar surface of the transparent plate and configured to contact the perimeter of the hole and to seal an interface between the window assembly and the hole, and a retainer 82 to retain the seal and transparent plate within the hole. 
	Ku discloses the window assembly but it does not specifically disclose a second flange and the retainer configured to contact the second flange.


    PNG
    media_image2.png
    395
    521
    media_image2.png
    Greyscale

	However, Pope teaches that it was known in the art to have a window assemble that includes a first flange 54, transparent plate 18, a seal 64 and a second flange (shown above) to assist in retaining the window assembly in the hole.
	Ku recites at the end of Para. 0032, that the formation of the window assembly is not limited to the presented assembly. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner base plate in Ku by providing a second flange as taught by Pope for the purposes of assembling and locking in all of the structures of the window assembly.

With regards to claim 2, Ku discloses the retainer 82 is made of a polymer. (the middle of Para. 0032)

With regards to claim 6, Ku appears to disclose the transparent plate 80 is a rounded rectangle.
However, if it is found to not be rounded rectangle, to modify the transparent plate with a rounded rectangle or circular shape as claimed would entail a mere change in shape of the transparent plate and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

With regards to claim 7, the combination of Ku in view of Pope inherently discloses the retainer 82 (Ku) is configured to contact the second flange (Pope shown above) and to removably retain the seal and transparent plate within the hole.

With regards to claim 8, Ku discloses the inner base plate is formed with a notched recess (shown above) to facilitate removal of the window assembly with a tool and an undercut area at the perimeter to receive the retainer.

With regards to claim 9, Ku discloses the transparent plate 80 is configured to facilitate viewing of a reticle supported on the inner base plate from outside the pod. (the middle of Para. 0032)
		
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/4/2022, with respect to the rejection(s) of claim(s) 1-2 and 6-9 under 103 with Raschke US 2017/0294326 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ku et al. US 2012/0175279 A1 in view of Pope et al. US 2013/0051785 A1, both previously cited in the Examiner’s PTO-892 and Applicants IDS, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736